Case 1:17-cv-01623-DDD-JPM Document 300 Filed 05/18/20 Page 1 of 2 PagelD#: 1886

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
MARCO DAMON DUNCAN #37679-048 CASE NO. 1:17-CV-01623 SEC P
VERSUS JUDGE DRELL
JOSE NUNEZ ET AL MAGISTRATE JUDGE PEREZ-MONTES
RULING

In conjunction with case preparation, Plaintiff requested the appointment of a forensic
expert to examine a video in this case. (Docs. 160, 176). The Magistrate Judge denied the request
by memorandum order dated January 24, 2020. (Doc. 267). For the reasons stated in the
Magistrate Judge’s ruling and in the Government’s opposition, the ruling is correct and will not be
altered. There is no showing here that such an expert will help the Court clarify the issues he seeks
to elucidate.

The matter of examination of the video by an expert retained by Plaintiff is another
matter. Plaintiff says his family will help to pay for the services of one Greg Stutchman, stated to
be an expert who can examine the video. However, there is in this record a total absence of
anything satisfying us that this is appropriate. In this case, Plaintiff certainly is free to hire an
expert of his choice, That does not mean that the person hired would automatically be allowed to
testify as an expert even on the merits. An expert’s qualifications to testify are governed by
separate rules (see FRE Rules 702, 703 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579 (1993). We would consider allowing the video to be examined as Plaintiff has
requested PROVIDED that Plaintiff must furnish to the Court verification directly from the
expert that he indeed has the possible expertise to do as Plaintiff has suggested. In other words,

Plaintiff must furnish proof of expertise FROM THE EXPERT, as well as verification from him
1

 
Case 1:17-cv-01623-DDD-JPM Document 300 Filed 05/18/20 Page 2 of 2 PagelID#: 1887

that he is willing to undertake the effort that Plaintiff claims. The expert’s explanation must
contain a recitation of exactly what testing he intends to do. Further, both he and Plaintiff must
be willing to execute an appropriate protective order guaranteeing the confidentiality of the
analysis and any commentary thereon, for review by the Court in camera, and without disclosure
to any third party without Court authorization.

To that limited extent, the Magistrate Judge’s order (Doc. 267) is MODIFIED. The
appeal is otherwise DENIED and DISMISSED.

ve

THUS DONE AND SIGNED at Alexandria, Louisiana this / & day of May, 2020.

ear Se
““DEED-DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
